Exhibit 10.1

HCA HOLDINGS, INC.

EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I.

INTRODUCTION

1.1 ESTABLISHMENT OF PLAN. HCA Holdings, Inc., a Delaware corporation (the
“Company”), adopts the following nonqualified employee stock purchase plan for
its eligible employees. This Plan shall be known as the HCA Holdings, Inc.
Employee Stock Purchase Plan.

1.2 PURPOSE. The purpose of this Plan is to provide an opportunity for eligible
employees of the Company and certain subsidiaries of the Company to become
stockholders in the Company. It is believed that employee participation in the
ownership of the business will help to achieve the unity of purpose conducive to
the continued growth of the Company and to the mutual benefit of its
stockholders and the employees of the Company and certain subsidiaries of the
Company. Participation in the Plan is entirely voluntary, and neither the
Company nor any of its subsidiaries makes any recommendations to their Employees
as to whether they should participate in the Plan.

1.3 NON-QUALIFICATION. The Plan is not intended to be an employee benefit plan
under the Employee Retirement Income Security Act of 1974, as amended, nor
qualify as an “employee stock purchase plan” under Section 423 of the Code.

1.4 COMPLIANCE WITH SECURITIES LAWS. The Plan Administrator shall have the power
to make each grant of an option to purchase Stock to Eligible Employees under
the Plan subject to such conditions as it deems necessary or appropriate to
comply with the then-existing requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including Rule
16b-3 (or any similar rule) promulgated by the Securities and Exchange
Commission thereunder.

ARTICLE II.

DEFINITIONS

As used herein, the following words and phrases shall have the meanings
specified below:

2.1 BOARD OF DIRECTORS. The Board of Directors of the Company.

2.2 CHANGE IN CONTROL. Any of the following events:

(a) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group;

(b) any Person or Group becomes the Beneficial Owner (as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto) (except that a
Person shall be deemed to have “beneficial ownership” of all shares that any
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time)), directly or indirectly, of more
than 50% of the total voting power of the voting stock of the Company (or any
entity which controls the Company), including by way of merger, consolidation,
tender or exchange offer or otherwise;

(c) a reorganization, recapitalization, merger or consolidation (a “Corporate
Transaction”) involving the Company, unless securities representing more than
50% of the combined voting power of the then

 

1



--------------------------------------------------------------------------------

outstanding voting securities entitled to vote generally in the election of
directors of the Company or the corporation resulting from such Corporate
Transaction (or the parent of such corporation) are Beneficially Owned
subsequent to such transaction by the Person or Persons who were the Beneficial
Owners of the outstanding voting securities entitled to vote generally in the
election of directors of the Company immediately prior to such Corporate
Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction; or

(d) during any period of 12 months, individuals who at the beginning of such
period constituted the Board of Directors (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors of the Company, then still in office, who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office.

2.3 CLOSING MARKET PRICE. The closing price of the Stock as reported in the
consolidated trading of the New York Stock Exchange listed securities; provided
that if there should be any material alteration in the present system of
reporting sales prices of such Stock, or if such Stock should no longer be
listed on the New York Stock Exchange, the market value of the Stock as of a
particular date shall be determined in such a method as shall be specified by
the Plan Administrator.

2.4 CODE. The Internal Revenue Code of 1986, as amended from time to time.

2.5 COMMENCEMENT DATE. The first day of each Option Period.

2.6 CONTRIBUTION ACCOUNT. The account established on behalf of a Participant to
which shall be credited the amount of the Participant’s contributions, pursuant
to Article V.

2.7 EFFECTIVE DATE. April 23, 2014.

2.8 ELIGIBLE EMPLOYEE. Each employee who is employed by an Employer and
designated on the books and records of such Employer as an employee, provided
that the term “Eligible Employee” shall not include:

(a) an individual who has been employed by an Employer for less than two
(2) consecutive months;

(b) an individual covered by a collective bargaining agreement, unless such
agreement specifically provides for participation hereunder;

(c) an individual who has entered into an agreement with an Employer which
excludes such individual from participation in employee benefit plans of an
Employer;

(d) an individual who is not classified by an Employer as an employee, even if
such individual is retroactively re-characterized as an employee by a third
party or such Employer; or

(e) an individual whose participation may be precluded under Company policies or
guidelines or applicable laws, rules or regulations, as determined by the Plan
Administrator from time to time.

2.9 EMPLOYER. The Company and any Entity (i) which is a Subsidiary of the
Company, (ii) which is authorized by the Company to adopt this Plan with respect
to its Eligible Employees, and (iii) which adopts this Plan. The term “Employer”
shall include any Entity into which an Employer may be merged or consolidated or
to which all or substantially all of its assets may be transferred, provided
that the surviving or transferee Entity

 

2



--------------------------------------------------------------------------------

would qualify as a Subsidiary under Section 2.22 hereof and that such Entity
does not affirmatively disavow this Plan.

2.10 ENTITY. Any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, business trust, unincorporated
organization, government or political subdivision thereof or other entity.

2.11 EXERCISE DATE. The last trading date of each Option Period on the New York
Stock Exchange.

2.12 EXERCISE PRICE. The price per share of the Stock to be charged to
Participants at the Exercise Date, as determined in Section 6.3.

2.13 FIVE-PERCENT STOCKHOLDER. An employee who owns five percent (5%) or more of
the total combined voting power or value of all classes of stock or equity
interests of the Company or any parent or Subsidiary thereof. In determining
this five percent (5%) test, shares of stock or equity interests which the
employee may purchase under outstanding options, as well as stock or equity
interests attributed to the employee under Section 424(d) of the Code, shall be
treated as stock or equity interests owned by the employee in the numerator, but
shares of stock or equity interests which may be issued under options shall not
be counted in the total of outstanding shares in the denominator.

2.14 GRANT DATE. The first trading date of each Option Period on the New York
Stock Exchange.

2.15 GROUP. A “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended.

2.16 OPTION PERIOD. Except as otherwise specified by the Plan Administrator
prior to the commencement of an Option Period, the Plan’s Option Periods shall
be successive periods of three (3) months commencing on
March 1, June 1, September 1, and December 1 of each year and ending on
May 31, August 31, November 30, and February 28 (or February 29, if a leap year)
of each year; provided, however, that the first Option Period under the Plan
shall not commence until the first administratively feasible date determined by
the Plan Administrator following shareholder approval of the Plan. In no event,
however, may an Option Period under the Plan exceed twenty-seven (27) months.

2.17 PARTICIPANT. Any Eligible Employee of an Employer who has met the
conditions for eligibility as provided in Article IV and who has elected to
participate in the Plan.

2.18 PERSON. A “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended.

2.19 PLAN. The HCA Holdings, Inc. Employee Stock Purchase Plan.

2.20 PLAN ADMINISTRATOR. A committee composed of one or more individuals to whom
authority is delegated by the Board of Directors or the Compensation Committee
of the Board of Directors to administer the Plan. The initial Plan Administrator
shall be the Compensation Committee of the Board of Directors.

2.21 STOCK. Those shares of common stock of the Company which are reserved
pursuant to Section 6.1 for issuance upon the exercise of options granted under
this Plan.

2.22 SUBSIDIARY. Any Entity (other than the Company) of which 50% or more of the
voting power of its equity securities or equity interests are owned directly or
indirectly by the Company.

 

3



--------------------------------------------------------------------------------

ARTICLE III.

STOCKHOLDER APPROVAL

3.1 STOCKHOLDER APPROVAL REQUIRED. This Plan must be approved by the
stockholders of the Company within the period beginning twelve (12) months
before and ending twelve (12) months after its adoption by the Board of
Directors.

3.2 STOCKHOLDER APPROVAL FOR CERTAIN AMENDMENTS. Without the approval of the
stockholders of the Company, no amendment to this Plan shall (i) increase the
number of shares reserved under the Plan, other than as provided in
Section 10.4, or (ii) alter the granting corporation or the Stock available for
purchase under the Plan. Approval by stockholders must occur within one (1) year
of such amendment (or such amendment shall be void ab initio), comply with
applicable provisions of the corporate certificate of incorporation and bylaws
of the Company, comply with Delaware law prescribing the method and degree of
stockholder approval required for issuance of corporate stock or options and
comply with any other applicable law or listing standards.

ARTICLE IV.

ELIGIBILITY AND PARTICIPATION

4.1 CONDITIONS. An individual shall become eligible to become a Participant on
the Commencement Date next following the date he has been employed as an
Eligible Employee of an Employer. Notwithstanding anything to the contrary
contained herein, no individual who is not an Eligible Employee shall be granted
an option to purchase Stock under the Plan, and no individual who is a
Five-Percent Stockholder shall be eligible to participate in the Plan.

4.2 APPLICATION FOR PARTICIPATION. Each Eligible Employee shall be furnished a
summary of the Plan and an enrollment form. If such Eligible Employee elects to
participate hereunder, he shall complete such form (or on-line enrollment
process as determined by the Plan Administrator) and file it with his Employer
(or the third party plan administrator appointed by the Plan Administrator) no
later than fifteen (15) days prior to the next Commencement Date or such other
date as determined by the Plan Administrator (the “Enrollment Period”). The
duration and timing of any Enrollment Periods may be changed or modified by the
Plan Administrator from time to time. The completed enrollment form shall
indicate the amount of employee contributions authorized by the Eligible
Employee. If no new enrollment form is filed by a Participant in advance of any
Option Period after the initial Option Period, that Participant shall be deemed
to have elected to continue to participate with the same contribution previously
elected (subject to the contribution limits set forth in Section 5.1 and
Section 5.4). If any Eligible Employee does not elect to participate in any
given Option Period, he may elect to participate on any future Commencement Date
so long as he continues to meet the eligibility requirements and files a new
enrollment form (or completes an on-line enrollment form, if permitted by the
Plan Administrator) with the Employer (or third party administrator) during the
applicable Enrollment Period, designating the desired withholding rate.

4.3 DATE OF PARTICIPATION. All Eligible Employees who elect to participate shall
be enrolled in the Plan commencing with the first pay date after the
Commencement Date following their submission of the enrollment form. Upon
becoming a Participant, the Participant shall be bound by the terms of this
Plan, including any amendments whenever made.

4.4 ACQUISITION OR CREATION OF SUBSIDIARY. Except as otherwise provided (i) in a
written notice provided by the Plan Administrator prior to a Commencement Date
or (ii) pursuant to the terms of an applicable merger, asset, stock or other
similar acquisition agreement, if an Entity is acquired by the Company or
another Employer so that the acquired Entity becomes a Subsidiary, or if a
Subsidiary is created, the Subsidiary in either case shall become an Employer
and its Eligible Employees shall become eligible to participate in the

 

4



--------------------------------------------------------------------------------

Plan on the first reasonably practicable Commencement Date following the
acquisition or creation of the Subsidiary (taking into consideration such
factors as conversion of payroll systems, assumption of other benefit plans and
other administrative matters) and the Subsidiary’s adoption of the Plan.
Notwithstanding the foregoing, the Company may (i) provide that the acquired or
newly created Subsidiary shall not be a participating Employer or (ii) attach
any condition whatsoever to eligibility of the employees of the acquired or
newly created Subsidiary, except to the extent such condition would not comply
with applicable law or listing standards.

ARTICLE V.

CONTRIBUTION ACCOUNT

5.1 EMPLOYEE CONTRIBUTIONS. The enrollment form signed (or executed on-line, if
permitted by the Plan Administrator) by each Participant shall authorize the
Employer to deduct from the Participant’s compensation an amount during each
payroll period not less than one-percent (1%) nor more than fifteen percent
(15%) of the Participant’s base pay (including overtime) from time to time. A
Participant’s base pay shall be determined before subtracting any elective
deferrals to a qualified plan under Section 401(k) of the Code, salary reduction
contributions to a cafeteria plan under Section 125 of the Code or elective
deferrals to a nonqualified deferred compensation plan. The dollar amount
deducted each payday shall be credited to the Participant’s Contribution
Account. Participant contributions will not be permitted to commence at any time
during the Option Period other than on the Commencement Date. Unless otherwise
determined by the Plan Administrator with respect to an Option Period, no
interest will accrue on any contributions or on the balance in a Participant’s
Contribution Account. All Participant contributions withheld by the Company
under the Plan are general corporate assets of the Company and may be used by
the Company for any corporate purpose. The Company is not obligated to segregate
such Participant contributions.

5.2 MODIFICATION OF CONTRIBUTION RATE. No change shall be permitted in a
Participant’s amount of contribution except upon a Commencement Date, and then
only if the Participant files a new enrollment form (or completes an on-line
enrollment form, if permitted by the Plan Administrator) with the Employer (or
third party administrator) during the applicable Enrollment Period, designating
the desired withholding rate.

5.3 DISCONTINUATION OF CONTRIBUTIONS AND DEEMED WITHDRAWAL. Notwithstanding
Section 5.2, a Participant may notify the Employer at any time during an Option
Period (except during the fifteen (15) day period preceding the applicable
Exercise Date or such other period as determined by the Plan Administrator) that
such Participant wishes to discontinue contributions to the Plan. This notice
shall be in writing and on such forms as provided by the Employer. In the event
such notice is given, the Employer will cease making deductions from the
Participant’s compensation as soon as practicable following the Employer’s
receipt of the notice, the Participant will be deemed to have elected to
withdraw his prior contributions from the Participant’s Contribution Account,
and the option granted to such Participant shall be canceled. The balance of the
Participant’s Contribution Account will be paid in cash to such Participant as
soon as practicable following the end of the Option Period. If contributions are
discontinued and withdrawn in this manner, the Participant shall be prohibited
from making further contributions during that Option Period, and the Participant
shall become eligible to recommence contributions on the next Commencement Date
so long as he continues to meet the eligibility requirements and files a new
enrollment form (or completes an on-line enrollment form, if permitted by the
Plan Administrator) with the Employer (or third party administrator) during the
applicable Enrollment Period, designating the desired withholding rate.

5.4 LIMITATIONS ON CONTRIBUTIONS. During each Option Period, the total
contributions by a Participant to his Contribution Account shall not exceed
fifteen percent (15%) of the Participant’s base pay (including overtime) for the
Option Period. In addition, a Participant shall not be permitted to contribute
more than twenty five thousand dollars ($25,000.00) to his Contribution Account
in any calendar year. If a Participant’s total contributions should exceed
either limit, the excess shall be returned to the Participant after the end of
the Option Period, without interest.

 

5



--------------------------------------------------------------------------------

ARTICLE VI.

ISSUANCE AND EXERCISE OF OPTIONS

6.1 RESERVED SHARES OF STOCK. The Company shall initially reserve twelve million
(12,000,000) shares of Stock for issuance upon exercise of the options granted
under this Plan. If any option granted under the Plan shall for any reason
terminate without having been exercised, the Stock not purchased under such
option shall again become available for issuance under the Plan. In the event
shares of Stock are withheld for the satisfaction of Withholding Taxes in
accordance with Section 6.7, such shares of Stock shall again become available
for issuance under the Plan.

6.2 ISSUANCE OF OPTIONS. On the Grant Date each Participant shall be deemed to
receive an option to purchase Stock with the number of shares and Exercise Price
determined as provided in this Article VI, subject to the contribution limits
specified in Section 5.1 and Section 5.4. All such options shall be
automatically exercised on the following Exercise Date, except for options which
are canceled when a Participant discontinues his contributions and withdraws the
balance of his Contribution Account pursuant to Section 5.3 or which are
otherwise terminated under the provisions of this Plan.

6.3 DETERMINATION OF EXERCISE PRICE. Unless otherwise established by the Plan
Administrator prior to the start of an Option Period, the Exercise Price of the
options granted under this Plan for any Option Period shall be ninety percent
(90%) of the Closing Market Price of the Stock on the Exercise Date. In no
event, however, may the Exercise Price of the options granted under the Plan be
less than eighty percent (80%) of the Closing Market Price of the Stock on the
Exercise Date.

6.4 PURCHASE OF STOCK. On an Exercise Date, all options shall be automatically
exercised, except that the options of a Participant who has terminated
employment pursuant to Article VII or whose contributions have been discontinued
and withdrawn pursuant to Section 5.3 shall expire and not be exercised. The
Contribution Account of each Participant shall be used to purchase the maximum
number of shares (including fractional shares, unless otherwise provided by the
Plan Administrator) of Stock determined by dividing the Exercise Price into the
balance of the Participant’s Contribution Account. Any money remaining in a
Participant’s Contribution Account shall be used in the next Option Period along
with new contributions in the next Option Period; provided, however, that if the
Participant does not enroll for the next Option Period, the balance remaining
shall be returned to the Participant in cash, without interest.

6.5 TERMS OF OPTIONS. Options granted under this Plan shall be subject to such
amendment or modification as the Company shall deem necessary to comply with any
applicable law or regulation, including any applicable tax withholding
obligations, and shall contain such other provisions as the Company shall from
time to time deem necessary and approve.

6.6 LIMITATIONS ON OPTIONS. The options granted hereunder are subject to the
following limitations:

(a) No option may be granted to a Participant if the Participant immediately
after the option is granted would be a Five-Percent Stockholder.

(b) No Participant may assign, transfer or otherwise alienate any options
granted to him under this Plan, otherwise than by will or the laws of descent
and distribution, and such options must be exercised during the Participant’s
lifetime only by him.

6.7 WITHHOLDING OF TAXES. Upon each Exercise Date, the Company shall have the
right and is hereby authorized to satisfy any applicable withholding obligations
or withholding taxes (“Withholding Taxes”), including any federal Withholding
Taxes as set forth by Internal Revenue Service guidelines for the Employer’s
minimum statutory withholding, with respect to the Participant’s purchase of
Stock. The Company may satisfy

 

6



--------------------------------------------------------------------------------

Withholding Taxes (i) by withholding cash from the Participant’s Contribution
Account or the Participant’s compensation, and/or (ii) by withholding from the
Stock otherwise purchased on the Exercise Date that number of shares of Stock
(including fractional shares, unless otherwise provided by the Plan
Administrator) necessary to satisfy the Withholding Taxes with respect to such
Stock based on the Closing Market Price of the Stock as of the Exercise Date.
The Plan Administrator shall communicate the manner of such withholding to the
Participants prior to the applicable Commencement Date. The Company’s obligation
to make any delivery or transfer of Stock shall be conditioned on the
Participant’s compliance, to the Company’s satisfaction, with any withholding
requirement.

6.8 PRO-RATA REDUCTION OF OPTIONED STOCK. If the total number of shares of Stock
to be purchased under options by all Participants on an Exercise Date exceeds
the number of shares of Stock remaining authorized for issuance under
Section 6.1, a pro-rata allocation of the shares of Stock available for issuance
will be made among Participants in proportion to their respective Contribution
Account balances on the Exercise Date, and any money remaining in the
Contribution Accounts shall be returned to the Participants, without interest.

6.9 STATE SECURITIES LAWS. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to issue shares of Stock to any
Participant if to do so would violate any State (or other applicable) securities
law applicable to the sale of Stock to such Participant. In the event that the
Company refrains from issuing shares of Stock to any Participant in reliance on
this Section, the Company shall return to such Participant the amount in such
Participant’s Contribution Account that would otherwise have been applied to the
purchase of Stock, without interest.

ARTICLE VII.

TERMINATION OF PARTICIPATION

Any Participant whose employment with an Employer is terminated during the
Option Period prior to the Exercise Date for any reason shall cease being a
Participant immediately. The balance of that Participant’s Contribution Account
shall be paid in cash to such Participant (or, following the Participant’s
death, to the Participant’s legal representative) as soon as practical after his
termination. The option granted to such Participant shall expire and thereafter
be null and void.

ARTICLE VIII.

OWNERSHIP OF STOCK

8.1 ISSUANCE OF STOCK. As soon as practical after the Exercise Date, the Plan
Administrator will, in its sole discretion, either credit a share account
maintained for the benefit of each Participant, make such other book entry
registration, or issue certificates to each Participant for the number of shares
of Stock purchased under the Plan by such Participant during an Option Period
(less any shares of Stock withheld pursuant to Section 6.7). Such determination
by the Plan Administrator shall apply equally to all shares of Stock purchased
during the Option Period.

8.2 RESTRICTIONS ON SALE. Shares of Stock purchased pursuant to Article VI of
the Plan will be subject to Company’s security trading policies, as may be in
place from time to time. In addition, the Plan Administrator may, in its
discretion, require as conditions to the Participant’s purchase of shares of
Stock under the Plan (i) such conditions as it may deem necessary to assure that
such sale of shares of Stock is in compliance with applicable securities laws
and (ii) a minimum holding period (not to exceed one year) following the
purchase of shares of Stock before such shares may be sold or otherwise
transferred, provided that such holding period, if any, shall not apply to
shares of Stock withheld for the satisfaction of Withholding Taxes in accordance
with Section 6.7.

 

7



--------------------------------------------------------------------------------

8.3 TRANSFER OF OWNERSHIP. A Participant will have no voting rights, dividend
rights or any other interest in shares to be purchased pursuant to Article VI of
the Plan until such shares have been issued pursuant to Section 8.1.

ARTICLE IX.

ADMINISTRATION AND AMENDMENT

9.1 ADMINISTRATION. The Plan Administrator shall (i) administer the Plan,
(ii) keep records of the Contribution Account balance of each Participant,
(iii) interpret the Plan, (iv) determine all questions arising as to eligibility
to participate, amount of contributions permitted, determination of the Exercise
Price, and all other matters of administration, (v) determine whether to place
restrictions on the sale and transfer of Stock and the nature of such
restrictions, as provided in Section 8.2, (vi) adopt such rules or offerings as
may be deemed necessary or appropriate to comply with the laws of other
countries, allow for the tax-preferred treatment of the options or otherwise
provide for the participation by employees who reside outside of the U.S.,
including determining which employees are eligible to participate in the Plan,
(vii) establish the exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, and (viii) permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the processing of properly completed enrollment forms. The Plan Administrator
shall have such duties, powers and discretionary authority as may be necessary
to discharge the foregoing duties, and may delegate any or all of the foregoing
duties to any individual or individuals (including officers or other employees
who are Participants). The Board of Directors or the Compensation Committee of
the Board of Directors shall have the right at any time and without notice to
remove or replace any individual or committee of individuals serving as Plan
Administrator. All determinations by the Plan Administrator shall be conclusive
and binding on all persons. Any rules, regulations, or procedures that may be
necessary for the proper administration or functioning of this Plan that are not
covered in this Plan document shall be promulgated and adopted by the Plan
Administrator.

9.2 AMENDMENT. The Board of Directors or the Compensation Committee of the Board
of Directors may at any time amend the Plan in any respect, including
termination of the Plan, without notice to Participants. If the Plan is
terminated, all options outstanding at the time of termination shall become null
and void and the balance in each Participant’s Contribution Account shall be
paid to that Participant, without interest. Notwithstanding the foregoing, no
amendment of the Plan as described in Section 3.2, or as may be required to
otherwise comply with any applicable tax or regulatory requirement, shall become
effective until and unless such amendment is approved by the stockholders of the
Company in accordance with the approval requirements of Section 3.2.

ARTICLE X.

MISCELLANEOUS

10.1 PLAN TERM. The Plan shall continue in effect for a term of ten (10) years
from the Effective Date unless sooner terminated under Section 9.2 hereof.

10.2 EXPENSES. The Company will pay all expenses of administering this Plan that
may arise in connection with the Plan, excluding individual federal, state,
city, local or other taxes.

10.3 NO CONTRACT OF EMPLOYMENT. Nothing in this Plan shall be construed to
constitute a contract of employment between an Employer and any individual or to
be an inducement for the employment of any individual. Nothing contained in this
Plan shall be deemed to give any individual the right to be retained in the
service of an Employer or to interfere with the right of an Employer to
discharge any individual at any time, with or without cause, regardless of the
effect which such discharge may have upon him as a Participant of the Plan.

 

8



--------------------------------------------------------------------------------

10.4 ADJUSTMENT UPON CHANGES IN STOCK. The aggregate number of shares and class
of shares of Stock reserved for purchase under the Plan as provided in Section
6.1, and the calculation of the Exercise Price as provided in Section 6.3, shall
be adjusted by the Plan Administrator (subject to direction by the Board of
Directors or the Compensation Committee of the Board of Directors) in an
equitable and proportionate manner to reflect changes in the capitalization of
the Company, including, but not limited to, such changes as result from merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, combination of shares, exchange of shares
and change in corporate structure.

10.5 CHANGE IN CONTROL. In the event of a proposed Change in Control of the
Company, the Plan Administrator, in its discretion, may terminate the Plan in
accordance with Section 9.2 or may shorten the Option Period then in progress by
setting a new Exercise Date (the “New Exercise Date”), which New Exercise Date
shall be a date before the date of the proposed Change in Control. If a New
Exercise Date is set, the Plan Administrator shall notify each Participant in
writing, prior to the New Exercise Date, that the Exercise Date for the Option
Period has been changed to the New Exercise Date and that the Participant’s
option shall be exercised automatically on the New Exercise Date unless the
Participant has discontinued contributions and withdrawn the balance of his or
her Contribution Account in accordance with Section 5.3 by a time specified in
such notice.

10.6 SECTION 409A. The Plan is intended to be exempt from the application of
Section 409A of the Code (“Section 409A”) under the short-term deferral
exception and any ambiguities shall be construed and interpreted in accordance
with such intent. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Plan Administrator determines that
an option granted under the Plan may be subject to Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to
Section 409A, the Plan Administrator may amend the terms of the Plan and/or of
an outstanding option granted under the Plan, or take such other action the Plan
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Section 409A, but only to the extent any such amendments or action by the Plan
Administrator would not violate Section 409A. Notwithstanding the foregoing, the
Company shall have no liability to a participant or any other party if the
option under the Plan that is intended to be exempt from or compliant with
Section 409A is not so exempt or compliant or for any action taken by the Plan
Administrator with respect thereto.

10.7 EMPLOYER’S RIGHTS. The rights and powers of any Employer shall not be
affected in any way by its participation in this Plan, including but not limited
to the right or power of any Employer to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

10.8 LIMIT ON LIABILITY. No liability whatsoever shall attach to or be incurred
by any past, present or future stockholders, officers or directors, as such, of
the Company or any Employer, under or by reason of any of the terms, conditions
or agreements contained in this Plan or implied therefrom, and any and all
liabilities of any and all rights and claims against the Company, an Employer,
or any stockholder, officer or director as such, whether arising at common law
or in equity or created by statute or constitution or otherwise, pertaining to
this Plan, are hereby expressly waived and released by every Participant as a
part of the consideration for any benefits under this Plan; provided, however,
no waiver shall occur, solely by reason of this Section 10.8, of any right which
is not susceptible to advance waiver under applicable law.

10.9 GENDER AND NUMBER. For the purposes of the Plan, unless the contrary is
clearly indicated, the use of the masculine gender shall include the feminine,
and the singular number shall include the plural and vice versa.

10.10 GOVERNING LAW. The validity, construction, interpretation, administration
and effect of this Plan, and any rules or regulations promulgated hereunder,
including all rights or privileges of any Participants hereunder, shall be
governed exclusively by and in accordance with the laws of the State of
Delaware.

 

9



--------------------------------------------------------------------------------

10.11 HEADINGS. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof.

10.12 SEVERABILITY. If any provision of this Plan is held by a court to be
unenforceable or is deemed invalid for any reason, then such provision shall be
deemed inapplicable and omitted, but all other provisions of this Plan shall be
deemed valid and enforceable to the full extent possible under applicable law.

 

10